Title: William Smith Shaw to Thomas Boylston Adams, 3 February 1801
From: Shaw, William Smith
To: Adams, Thomas Boylston


				
					
						City of Washington February 3d 1801.
					
					Agreeable to my promise in my last, I now inclose to you Mr Jeffersons letter, which I consider to be the counterpart of the letter to Mazzei and which, you must have more philosophy, than I think you possess, to read without bitter indignation—without execrating the author, in the most unqualified terms. The whole letter is in the canting style of the vilest demagogue of our Country.— Throughout insidious—in some places obscure. The letter is supposed to have been written to T. Fairfax of Berkely county in answer to one Mr. J. received from him, requesting him to deny that he was disbeliever of the Christian religion. It is confidently asserted that F. wrote such a letter to Mr. J. and there are good grounds for believing this is the answer.— Is it true, “that the great question which divides our citizens (true democratic dialect) is whether it is safest, that a preponderance of power should be lodged with the monarchical or the republican branch of our government.” No. A man must be politically blind, totally unacquainted with the state of parties in this Country or an infernal rascal who would dare to make so false an assertion. The great question in this Country is whether we shall have a mild government, administred on the mildest principles or anarchy—“the tempestuous sea of liberty.” This is the grand question which agitate parties in this Country. Dont you agree with me?
					Executive “patronage.” This is an old hackneyed subject & has been harped upon by demagogues of all ages. It has been urged as a mighty argument for a reform under a monarchical government and has been made a principal engine of opposition in this. It is a political bugbear, imposed upon the people by insidious and unprincipled men to excite their passions—to make them jealous of and withdraw their affections from their government. Undue executive patronage does not exist in this Country and how is it possible that it should? Comprehending an immense territory, with nearly 8 millions of inhabitants, every one of whom thinks himself fully competent for any & every office in the Presidents power to give? There is no office vacant, however low in rank—however small its pecuniary reward, but

what there ten or fifteen, frequently twenty and thirty and sometimes I have known nearly an hundred, who have sollicited it. All the dissappointed candidates immediately are become embittered against the President and opposed to his administration and it is a certain and well known fact, that you may trace all the principal opposition of this Country to unseccessful sollicitations for office. So that I have solid ground for saying, that so far from the Executive gaining improper patronage by the his constitutional power of appointing to office, he makes himself many violent ennemies without any very warm friends. I say further, that there is scarcely a single power, vested in the Executive, which if he executes with integrity and to its full extent, will not make him as many ennemies as friends. In this Country, under our present Constitution, there is no danger of the a preponderance of the Executive over the legislative branch— but experience has proved, that there is every thing to fear from frequent attempts of the popular branch to usurp the prerogatives of the other and thus destroy the Constitution. “Armies and navies” “useless pageants”!!
					Your letter of the 29th I have received with a sett of the Port folio— If it were not for your brothers Silesian tour I would not give much for all the numbers, but they render them invaluable. This seems to be the general opinion here. No writers beside have appeared of very great merit
					None of the Judges of the S.C. have yet arrived except Judge Cushing & Chace. Judge P. will not be here & it is very doubtful whether Judge More will attend.
					In great haste
					
						Wm S Shaw
					
				
				
					The Senate have not yet concurred in the J. bill, the foolish conduct of Hillhouse & some others I fear, render it very doubtful whether it will pass
				
			